NUMBER 13-12-00400-CR

                            COURT OF APPEALS

                  THIRTEENTH DISTRICT OF TEXAS

                    CORPUS CHRISTI – EDINBURG

GUADALUPE CORTEZ,                                                            Appellant,


                                            v.


THE STATE OF TEXAS,                                                          Appellee.


                    On appeal from the 148th District Court
                          of Nueces County, Texas.


                         MEMORANDUM OPINION

  Before Chief Justice Valdez and Justices Rodriguez, and Longoria
             Memorandum Opinion by Justice Longoria
      By two issues, Guadalupe Cortez appeals the trial court’s judgment revoking his

deferred adjudication community supervision, adjudging him guilty, and imposing a two

year jail sentence for the state jail felony offense of possession of less than one gram of
cocaine. See TEX. HEALTH & SAFETY CODE ANN. § 481.102(3)(d) (West 2010) (“Penalty

Group 1 [includes] . . . [c]ocaine . . . .”); id. § 481.115(b) (West 2010) (“Possession of [a]

[s]ubstance in Penalty Group 1 . . . is a state jail felony if the amount of the controlled

substance possessed is by aggregate weight, including adulterants or dilutants, less than

one gram.”); TEX. PENAL CODE ANN. § 12.35(a) (West Supp. 2013) (“Except as provided

by Subsection (c), an individual adjudged guilty of a state jail felony shall be punished by

confinement in a state jail for any term of not more than two years or less than 180 days.”);

TEX. CODE CRIM. PROC. ANN. art. 42.12, § 5(b) (West Supp. 2013) (“The determination to

proceed with an adjudication of guilt on the original charge is reviewable in the same

manner as a revocation hearing conducted under Section 21 in a case in which an

adjudication of guilt had not been deferred.”). For the reasons set forth below, we affirm

the trial court’s judgment.

       In his first issue, Cortez contends that the evidence presented by the State at the

hearing on the State’s motion to revoke was insufficient to support the trial court’s finding

that he violated the terms and conditions of his probation by committing the new offenses

of unlawful possession of a firearm and possession of a controlled substance (namely,

cocaine) within 1,000 feet of a drug-free zone with intent to deliver. See TEX. PENAL CODE

ANN. § 46.04 (West 2011) (“Unlawful Possession of Firearm”); TEX. HEALTH & SAFETY

CODE ANN. § 481.112 (West 2011) (“Offense: Manufacture or Delivery of Substance in

Penalty Group 1”); id. § 481.134 (West Supp. 2013) (“Drug-Free Zones”). The State

alleged, and the trial court found to be “true,” fourteen different violations. Cortez pled

“true” to twelve of the fourteen violations, including failure to pay various fees, failure to

report any change of residence, failure to attend “felony victim impact panel,” failure to



                                              2
participate in the “specialized caseload for substance abuse program” by failing to report

in March, April, May, June, and July 2011, failure to attend “Coastal Bend Outpatient

Program,” and failure to complete 45.75 of 120 hours of community service restitution.

On appeal, Cortez has not challenged the trial court’s finding that he committed the twelve

violations to which he pled “true.” See Moses v. State, 590 S.W.2d 469, 470 (Tex. Crim.

App. 1979) (“Appellant’s plea of true, standing alone is sufficient to support the revocation

of probation.”). Since “proof of a single violation will support revocation,” Cortez cannot

establish reversible error by demonstrating that the evidence is insufficient to support the

trial court’s finding with respect to the two new offense violations involving unlawful

possession of a firearm and possession of cocaine with intent to distribute. Garcia v.

State, 387 S.W.3d 20, 26 (Tex. Crim. App. 2012). Accordingly, Cortez’s first issue is

overruled.

       In his second issue, Cortez contends for the first time on appeal that the trial court

violated his rights under the Eighth and Fourteenth Amendments to the United States

Constitution by imposing a sentence that was disproportionate to the seriousness of the

alleged offense. See U.S. CONST. amends. VIII, XIV. Cortez’s failure to specifically object

to an alleged disproportionate or cruel and unusual sentence in the trial court or in a post-

trial motion waived any error for the purposes of appellate review. See Rhoades v. State,

934 S.W.2d 113, 120 (Tex. Crim. App. 1996) (“Since, appellant is raising this argument

for the first time on appeal, any error is waived.”); Noland v. State, 264 S.W.3d 144, 151

(Tex. App.—Houston [1st Dist.] 2007, pet. ref’d) (“[I]n order to preserve for appellate

review a complaint that a sentence is grossly disproportionate, constituting cruel and

unusual punishment, a defendant must present to the trial court a timely request,



                                             3
objection, or motion stating the specific grounds for the ruling desired.”). Accordingly,

Cortez’s second issue is overruled.

       The trial court’s judgment is affirmed.




                                                 NORA L. LONGORIA
                                                 Justice
Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed the
27th day of March, 2014.




                                             4